Dismissed and Memorandum Opinion filed June 26, 2008







Dismissed
and Memorandum Opinion filed June 26, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00110-CV
____________
 
CITY OF HOUSTON, Appellant
 
V.
 
SHAYN A. PROLER, Appellee
 
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2007-30944
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 21, 2008.  The clerk=s record was filed on February 29,
2008.  A supplemental clerk=s record was filed on April 28, 2008.  No reporter=s record was taken.  No brief was
filed.




On April
17, 2008, appellee filed a motion to dismiss.  On May 8, 2008, this Court
issued an order stating that unless appellant submitted his brief, together
with a motion reasonably explaining why the brief was late, on or before May
23, 2008, the Court would dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).
On May
22, 2008, appellant filed a motion to dismiss its appeal.  Appellant further
asked that costs be split.  Appellee filed a response, asserting that costs
should be assessed against appellant, citing Rule 42.1.  Rule 42.1 concerns
voluntary dismissal in civil cases and states that costs will be taxed against
the appellant absent agreement of the parties.  Tex. R. App. P. 42.1(d).  Because there is no agreement in
this case, we deny appellant=s request to split costs.
Accordingly,
we grant appellant=s motion to dismiss the appeal, we deny as moot appellee=s motion to dismiss the appeal, and
we order the appeal dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
26, 2008.
Panel consists of Justices Yates, Anderson, and Brown.